 

AMENDMENT NO. 1 TO EXHIBIT A

OF THE CONSLTING SERVICES AGREEMENT

 

THIS AMENDMENT NO. 1 TO EXHIBIT A OF THE CONSULTING SERVICES AGREEMENT (this
“Amendment No. 1”), is entered into as of June 1, 2014, by and between Trestles
Pain Specialists, LLC, a California limited liability company (“Consultant”) and
Mesa Pharmacy, Inc., a California corporation (“Company”) to amend Exhibit A of
the Consulting Services Agreement on January 23, 2014 (the “Agreement”). All
defined terms not defined herein shall have the meanings as ascribed to them in
Agreement.

 

RECITALS

 

WHEREAS, the Company entered into the Agreement with Consultant, in which the
Consultant contracted to provide certain consulting services to the Company in
exchange for certain specified consideration as specified in Exhibit A to the
Agreement;

 

WHEREAS, the Parties desire to amend Exhibit A of the Agreement as specified
herein, and to leave all other terms and conditions as set forth in the
Agreement in full force and effect;

 

NOW, THEREFORE, in consideration of the mutual promises and agreements,
provisions, covenants, representations and warranties herein contained, the
Parties hereto hereby agree as follows:

 

EXHIBIT A

 

DUTIES, SPECIFICATIONS, AND COMPENSATION

 

DUTIES

 

The Consultant will perform the following services:

 

  1. Call for Company’s core programs and products/services in the geographic
area of the United States.         2. Accurately represent and state Company
policies to all potential and present customers.         3. Promptly inform of
all potential clients to the Company.         4. Inform the sales manager of all
problems concerning Company customers within the sales territory.         5.
Inform the sales manager if the consultant is representing, or plans to
represent any other business firm competitive to the Company.         6.
Telephone the Company with reasonable frequency to discuss sales activity within
the territory.

 

1

 

 

COMPENSATION

 

As full compensation for the services rendered pursuant to this Agreement, the
Company shall pay the Consultant as follows:

 

  1. As compensation for Compound Pharmacy sales services rendered pursuant to
this Agreement, the Company shall pay the Consultant seventeen and one-half
percent (17 ½ %) of the gross amount of qualified prescriptions billed and
shipped by the Company. Qualified prescriptions defined as prescriptions that
contain all necessary insurance information for the Company to properly bill the
prescription.         2. In the event the Company only receives 20% or less from
the factoring companies in which the Company sells its accounts receivables,
Consultant will accept, 13% of the gross amount of qualified prescriptions
billed and shipped by the Company.

  

[SIGNATURE PAGE FOLLOWS]

 

2

 

 

By signing below, the parties agree to comply with all of the requirements
contained in this Amendment No. 1 to the Agreement.

 

COMPANY:   Mesa Pharmacy, Inc.         By: /s/ Edward Kurtz   Name: Edward Kurtz
  Its: Chief Operating Officer         CONSULTANT:   Trestles Pain Specialists,
LLC         By: /s/ John Garbino   Name: John Garbino   Its: Chief Executive
Officer  

 



3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

